Notice of Pre-AIA  or AIA  Status
Claims 1-16 and 18-20 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, the 102 rejection of the claims is Withdrawn in view of the 103 rejection necessitated by Applicant’s amendment. 
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained in view of the 103 rejection necessitated by Applicant’s amendment. 
Applicant argues Bond does not disclose "identifying an intersecting portion between the first object and the second object at the first time," and "in response to identifying the intersecting portion, deactivating a collision detection operation for (i) the first portion of the second object with respect to the first object[. . .} while at a same time activating the collision detection operation for a second portion of the second object that is outside the intersecting portion," as recited in amended claim 1.” To support this argument Applicant states that Bond has a user provide a setting for a penetration distance before any simulation. And, such a setting is provided by a user before there is any intersection, and thus cannot be in response to identifying an intersection portion. The Examiner disagrees, and notes that the claimed invention does not preclude the setting of parameters before the simulation starts. The claim requires that certain actions are performed during the course of simulation. Bond still identifies an intersecting portion during the simulation, as required by the claim, even if the limit of the intersecting portion is set before hand by the user. Also in response to the intersection found during simulation, the object is allowed to penetrate to a set degree, (Bond [0120]) which is the deactivation of a collision detection operation for a portion of the object that is allowed to penetrate, and activation of a collision detection operation for the second portion that is beyond the allowed penetration limit, and not allowed to penetrate. Thus, the cited reference teaches the claimed limitation.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. USPPN 2006/0149516 (hereinafter “Bond”) in view of Baraff et al. “Untangling Cloth”, (hereinafter “Baraff”).
Regarding claim 1, Bond teaches A method for performing a simulation, the method comprising: receiving a position of first object and a position of a second object at a first time; (Figures 1 and 2, [0008], [0057], [0067], The position of the objects is received in each timestep)
identifying an intersecting portion between the first object and the second object at the first time, the intersecting portion including a portion of the first object that is intersecting a first portion of the second object across a first surface of the second object; and (Figures 5, 6, 9, 14 and 15, [0009], [0022], [0066], [0083], [0087], [0141]-[0146], The time of impact and the degree of interpenetration is determined)
performing a simulation of the first object from the first time to a second time wherein performing the simulation includes (Figures 1-6, [0008], [0010], [0011], [0016], [0125], Collision detection of objects is performed over a continuous set of time steps)
in response to identifying the intersecting portion, deactivating a collision detection operation for (i) the first portion of the second object with respect to the first object and (ii) the portion of the first object with respect to the second object; (Figures 5 and 6, [0014], [0083], 
while at a same time activating the collision detection operation for a second portion of the second object that is outside the intersecting portion, ([0014], [0017], [0083], [0120], [0167], [0177], [0193], The movement of objects is restricted to stop further penetration of the objects and the force to separate them after a given time is calculated; the TOI interval is used to deal simultaneously with many TOIs,)
	applying a force to the first object or the second object, ([0022], [0023], [0120], [0130], [0140], [0159], Impulse forces are applied to the objects to separate the objects)
wherein the collision detection operation is configured to, when activated, prevent … the first object from crossing the first surface of the second object during simulation, ([0014], [0017], [0083], [0120], [0167], [0177], [0193], Portions of the object that are beyond the maximum penetration depth are prevented from crossing the surface of the object)
wherein deactivating the collision detection operation for the portion of the first object and the first portion of the second object allows the force to move … that are inside the portion of the first object across the first surface of the second object, thereby reducing a size of the intersecting portion between the first object and the second object at the second time, and (Figures 5 and 6, [0014], [0083], [0120], [0165], [0166], objects are allowed to penetrate to a prescribed degree, the collision detection has been deactivated for the portion that is allowed to penetrate; )
wherein activating the collision detection operation for the second portion of the second object prevents the force to cause .. the first object to penetrate the second portion of the second object at the second time. (Figures 5 and 6, [0014], [0083], [0120], [0165], [0166], penetration beyond the allowed penetration distance is restricted making the collision detection operation active for a second portion.)
Bond does not explicitly teach the first object represented by a first mesh having a first set of vertices, the second object represented by a second mesh having a second set of vertices;
Baraff teaches the first object represented by a first mesh having a first set of vertices, the second object represented by a second mesh having a second set of vertices;(Figure 4, Page 862 Left column Introduction, Page 866 Section 5.1 Both columns, The objects are represented with meshes having a set of vertices)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bond with Baraff as both references deal with collision detection, in order to implement a system that breaks the objects down into meshes and vertices. Baraff would modify Bond by breaking up the objects into meshes with vertices. The benefit of doing so is the type of force applied can be changed to fit the type of penetration by applying different forces to the penetrating object depending on where points of the mesh are within the penetrated object. (Baraff Page 866 Section 5.1 Both columns)

Examiner’s Note: Baraff is used for all recitations of meshes and vertices. 

Regarding claim 2, the combination of Bond and Baraff teaches the limitations of claim 1. Bond does not explicitly teach wherein the force is an attractive force that is applied to one or more vertices of the second mesh that are inside the first portion of the second object and/or the one or more vertices of the first mesh that are inside the portion of the first object to cause the first portion of the second object or the portion of the first object to move in a direction toward the first surface of the second object to reduce the size of the intersecting portion.
Baraff teaches wherein the force is an attractive force that is applied to one or more vertices of the second mesh that are inside the first portion of the second object and/or the one or more vertices of the first mesh that are inside the portion of the first object to cause the first portion of the second object or the portion of the first object to move in a direction toward the first surface of the second object to reduce the size of the intersecting portion. (Figure 4, Page 863 right column second and third paragraphs, Page 866 left column first and second paragraphs, Page 868 left column fifth paragraph, Attractive forces disentangle objects, so as to remove the intersection of the objects)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bond with Baraff as both references deal with collision detection, in order to implement a system that uses attractive forces to stop objects from intersecting. Baraff would modify Bond by making one of the impulse forces, applied to the objects, an attractive force. The benefit of doing so is the type of force can be modulated based on the orientation the objects to prevent intersections. (Baraff Page 863 Right Column First and Second Paragraphs)

Regarding claim 3, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches wherein the force is applied to … inside a third portion of the second object that does not overlap with the first portion and the second portion. ([0018], [0140], [0159], An impulse can be applied to any place on either of the objects and rules specifying how the impulse forces are applied to the objects can be specified in the physics engine)

Examiner’s Note: As the impulse force can be applied to either object this claim limitation is met because the force can be applied to the first object that does not contain the first or second portion. Additionally, through the specification of rules specifying how impulse forces are applied, the force can be applied to any portion of any object to correct interpenetrating objects.

Bond does not explicitly teach one or more vertices of the second mesh.
Baraff teaches one or more vertices of the second mesh. (Figure 4, Page 862 Left column Introduction, Page 866 Section 5.1 Both columns, The objects are represented with meshes having a set of vertices)

Regarding claim 4, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches rendering the first object and the second object at the second time for display, wherein the first object does not intersect the second object in the rendering. ([0012], [0060], [0061], [0120] [0125], [0134], [0180], After each frame, the objects are displayed, including after forces have been applied to prevent penetration.)

Regarding claim 5, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches wherein the first time is an initial state for the simulation. (Figures 1 and 2, [0061], [0079], [0099], The collision detection starts at the initial time (t0) and is iterated)

Regarding claim 6, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches wherein the position of the first object and the position of the second object at the first time are determined using another simulation of the first object and the second object at the first time. (Figures 1 and 2, [0008], [0062], [0066], [0067], The positions of the objects is determined at each timestep through simulation)

Regarding claim 7, the combination of Bond and Baraff teaches the limitations of claim 1. Bond teaches wherein the first object is a first sub-portion of a …  object, and wherein the second object is a second sub-portion of the … object. ([0062], [0065], [0066], A pair of objects form a singular object system such as a hinge or ball-and-socket.)
Bond does not explicitly disclose cloth object
Baraff teaches cloth object (Sections 2, 3, 4, The collision detection is performed on a cloth object.)

In regards to claim 8, it is the computer readable embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 9, it is the computer readable embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

In regards to claim 10, it is the computer readable embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 11, it is the computer readable embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

In regards to claim 12, it is the computer readable embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 13, it is the computer readable embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 14, it is the computer readable embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7

Regarding claim 15, Bond teaches A method for performing a simulation, the method comprising: receiving a position of a first object and a position of a second object at a time; (Figures 1 and 2, [0008], [0057], [0067], The position of the objects is received in each timestep)
identifying an intersecting portion between the first object and the second object at the time, the intersecting portion including a portion of the first object that is intersecting a portion of the second object; (Figures 5 and 6, [0009], [0066], [0083], [0087], [0141]-[0146], The time of impact and the degree of interpenetration is determined)
identifying a first part of the portion of the first object that is included in the intersecting portion, wherein the first part includes a first point on a first surface of the second object across a first surface of the second object; (Figures 5, 6, 9, 15-17, [0021], [0025], [0026], [0062], [0071], [0090], [0120], [0127], [0130], [0180]-[0190], All of the contact points for each object are calculated, and the position of each point in relation to another point in the other object is known)
identifying a second part of the portion of the first object that is included in the intersecting portion, wherein a second point on a second surface of the second object to which the second part is closest is not included in the intersecting portion; and (Figures 5, 6, 9, 15-17, [0021], [0025], [0026], [0062], [0071], [0090], [0120], [0127], [0130], [0180]-[0190], All of the contact points for each object are calculated, and the position of each point in relation to another point in the other object is known)
performing a simulation of the first object and the second object, wherein performing the simulation includes: in response to identifying the intersecting portion, deactivating a collision detection operation for the portion of the first object with respect to the second object, while at a same time activating the collision detection operation for other portion of the first object that is outside the intersecting portion; and (Figures 5 and 6, [0014], [0017] [0083], [0087], [0120], [0141]-[0146], [0165]-[0167], [0177], [0193],  Some objects are allowed to penetrate up to a maximum penetration depth, after intersections are identified the object is allowed to penetrate to the maximum penetration depth and the portion of the object beyond the maximum penetration depth is not allowed to penetrate; the TOI interval is used to deal simultaneously with many TOIs)

applying a force to … inside the first part of the portion of the first object and not applying the force to the second part of the portion of the first object such that the second part is moved by the force applied to the first part, (Figures 1 and 2, [0008], [0018], [0062], [0066], [0067], [0140], [0159], An impulse can be applied to either of the objects and rules specifying how the impulse forces are applied to the objects can be specified in the physics engine)
wherein the collision detection operation is configured to, when activated, prevent vertices of the first object from crossing the first surface of the second object during simulation, wherein deactivating the collision detection operation for the portion of the first object allows the force to move one or more vertices of the first mesh that are inside the portion of the first object across the first surface of the second object. (Figures 5 and 6, [0014], [0083], [0120], [0165], [0166], objects are allowed to penetrate to a prescribed degree, the collision detection has been deactivated for the portion that is allowed to penetrate; penetration beyond the allowed penetration distance is restricted making the collision detection operation active for a second portion.)
Bond does not explicitly teach the first object represented by a first mesh having a first set of vertices, the second object represented by a second mesh having a second set of vertices;
Baraff teaches the first object represented by a first mesh having a first set of vertices, the second object represented by a second mesh having a second set of vertices;(Figure 4, Page 862 Left column Introduction, Page 866 Section 5.1 Both columns, The objects are represented with meshes having a set of vertices)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Bond with Baraff as both references deal with collision 

Examiner’s Note: Baraff is used for all recitations of meshes and vertices. 

Regarding claim 16, the combination of Bond and Baraff teaches the limitations of claim 15. Bond teaches wherein applying the force reduces a size of the intersecting portion. ([0022], [0023], [0120], [0130], [0140], [0159], Impulse forces are applied to the objects to separate the objects, which reduces the penetrating portion)

Regarding claim 18, Bond anticipates the limitations of claim 15. Bond teaches wherein the first object is a first sub-portion of a …  object, and wherein the second object is a second sub-portion of the … object. ([0062], [0065], [0066], A pair of objects form a singular object system such as a hinge or ball-and-socket.)
Bond does not explicitly disclose cloth object
Baraff teaches cloth object (Sections 2, 3, 4, The collision detection is performed on a cloth object.)

Regarding claim 19, the combination of Bond and Baraff teaches the limitations of claim 15. Bond also anticipates wherein applying the force partially eliminate the intersecting portion, and the method further comprising: (([0022], [0023], [0120], [0130], [0140], [0159],two objects are slowly separated after a given time)
performing a second simulation of the first object and the second object, the second simulation causing a remaining portion of the intersecting portion present after the second simulation to be removed entirely. ([0012], [0060], [0061], [0120] [0125], [0134], [0138], [0180], [0187] After each frame, the objects are displayed, including after forces have been applied to prevent penetration. Each timestep is a simulation, and the forces applied resolve the overlap scenario)

Regarding claim 20, Bond anticipates the limitations of claim 15. Bond also anticipates wherein applying the force eliminates the intersecting portion entirely. (Figure 1, [0012], [0060], [0061], [0120] [0125], [0134], [0140], [0180], [0187] After each frame, the objects are displayed, including after forces have been applied to prevent penetration. Each timestep is a simulation, and the forces applied resolve the overlap scenario)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grinspun et al. USPPN 2010/0211368: Also teaches the activation and deactivation of a collision detection operation on an object with vertices.
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128                                                                                                                                                                                                        



/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128